
	

113 HR 470 IH: Federal Executive Board Efficiency Act
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 470
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Connolly
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To improve the efficiency of Federal Executive Boards to
		  enhance the coordination, economy, and effectiveness of Federal agency
		  activities, including emergency preparedness and continuity of operations, in
		  geographic areas outside the Washington, DC, metropolitan
		  area.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Executive Board Efficiency
			 Act.
		2.Federal executive
			 boards
			(a)In
			 generalChapter 11 of title 5, United States Code, is amended by
			 adding at the end the following:
				
					1106.Federal
				executive boards
						(a)PurposesThe
				purposes of this section are to—
							(1)strengthen the
				coordination of Government activities;
							(2)facilitate
				interagency collaboration to improve the efficiency and effectiveness of
				Federal programs;
							(3)facilitate
				communication and collaboration on Federal emergency preparedness and
				continuity of operations for the Federal workforce in applicable geographic
				areas; and
							(4)provide stable
				funding for Federal Executive Boards.
							(b)DefinitionsIn
				this section:
							(1)AgencyThe
				term agency—
								(A)means an Executive
				agency as defined under section 105; and
								(B)shall not include
				the Government Accountability Office.
								(2)DirectorThe
				term Director means the Director of the Office of Personnel
				Management.
							(3)Federal
				executive boardThe term Federal Executive Board
				means an interagency entity established by the Director, in consultation with
				the headquarters of appropriate agencies, in a geographic area with a high
				concentration of Federal employees outside the Washington, DC, metropolitan
				area to strengthen the management and administration of agency activities and
				coordination among local Federal officers to implement national initiatives in
				that geographic area.
							(c)Establishment
							(1)In
				generalThe Director shall establish Federal Executive Boards in
				geographic areas outside the Washington, DC, metropolitan area. Before
				establishing Federal Executive Boards that are not in existence on the date of
				enactment of this section, the Director shall consult with the headquarters of
				appropriate agencies to determine the number and location of the Federal
				Executive Boards.
							(2)MembershipEach
				Federal Executive Board for a geographic area shall consist of an appropriate
				senior officer for each agency in that geographic area. The appropriate senior
				officer may designate, by title of office, an alternate representative who
				shall attend meetings and otherwise represent the agency on the Federal
				Executive Board in the absence of the appropriate senior officer. An alternate
				representative shall be a senior officer in the agency.
							(3)Location of
				federal executive boardsIn determining the location for the
				establishment of Federal Executive Boards, the Director shall consider—
								(A)whether a Federal
				Executive Board exists in a geographic area on the date of enactment of this
				section;
								(B)whether a
				geographic area has a strong, viable, and active Federal Executive
				Association;
								(C)whether the
				Federal Executive Association of a geographic area petitions the Director to
				become a Federal Executive Board; and
								(D)such other factors
				as the Director and the headquarters of appropriate agencies consider
				relevant.
								(d)Administration
				and oversight
							(1)In
				generalThe Director shall provide for the administration and
				oversight of Federal Executive Boards, including—
								(A)establishing
				staffing policies in consultation with the headquarters of agencies
				participating in Federal Executive Boards;
								(B)designating an
				agency to staff each Federal Executive Board based on recommendations from that
				Federal Executive Board;
								(C)establishing
				communications policies for the dissemination of information to
				agencies;
								(D)in consultation
				with the headquarters of appropriate agencies, establishing performance
				standards for the Federal Executive Board staff;
								(E)developing
				accountability initiatives to ensure Federal Executive Boards are meeting
				performance standards; and
								(F)administering
				Federal Executive Board funding through the fund established in subsection
				(f).
								(2)StaffingIn
				making designations under paragraph (1)(B), the Director shall give preference
				to agencies staffing Federal Executive Boards.
							(e)Governance and
				activities
							(1)In
				generalEach Federal Executive Board shall—
								(A)subject to the
				approval of the Director, adopt by-laws or other rules for the internal
				governance of the Federal Executive Board;
								(B)elect a
				Chairperson from among the members of the Federal Executive Board, who shall
				serve for a set term;
								(C)serve as an
				instrument of outreach for the national headquarters of agencies relating to
				agency activities in the geographic area;
								(D)provide a forum
				for the exchange of information relating to programs and management methods and
				problems—
									(i)between the
				national headquarters of agencies and the field; and
									(ii)among field
				elements in the geographic area;
									(E)develop local
				coordinated approaches to the development and operation of programs that have
				common characteristics;
								(F)communicate
				management initiatives and other concerns from Federal officers and employees
				in the Washington, DC, area to Federal officers and employees in the geographic
				area to achieve better mutual understanding and support;
								(G)develop
				relationships with State and local governments and nongovernmental
				organizations to help fulfill the roles and responsibilities of that
				Board;
								(H)in coordination
				with appropriate agencies and consistent with any relevant memoranda of
				understanding between the Office of Personnel Management and such agencies,
				facilitate communication, collaboration, and training to prepare the Federal
				workforce for emergencies and continuity of operations; and
								(I)take other actions
				as agreed to by the Federal Executive Board and the Director.
								(2)Coordination of
				certain activitiesThe facilitation of communication,
				collaboration, and training described under paragraph (1)(H) shall, when
				appropriate, be coordinated and defined through memoranda of understanding
				entered into between the Director and headquarters of appropriate
				agencies.
							(f)Funding
							(1)Establishment of
				fundThe Director shall establish a fund within the Office of
				Personnel Management for financing essential Federal Executive Board
				functions—
								(A)including basic
				staffing and operating expenses; and
								(B)excluding the
				costs of the Office of Personnel Management relating to administrative and
				oversight activities conducted under subsection (d).
								(2)DepositsThere
				shall be deposited in the fund established under paragraph (1) contributions
				from the headquarters of each agency participating in Federal Executive Boards,
				in an amount determined by a formula established by the Director, in
				consultation with the headquarters of such agencies and the Office of
				Management and Budget.
							(3)Contributions
								(A)FormulaThe
				formula for contributions established by the Director shall consider the number
				of employees in each agency in all geographic areas served by Federal Executive
				Boards. The contribution of the headquarters of each agency to the fund shall
				be recalculated at least every 2 years.
								(B)In-kind
				contributionsAt the sole discretion of the Director, the
				headquarters of an agency may provide in-kind contributions instead of
				providing monetary contributions to the fund.
								(4)Use of excess
				amountsAny unobligated and unexpended balances in the fund which
				the Director determines to be in excess of amounts needed for essential Federal
				Executive Board functions shall be allocated by the Director, in consultation
				with the headquarters of agencies participating in Federal Executive Boards,
				among the Federal Executive Boards for the activities under subsection (e) and
				other priorities, such as conducting training.
							(5)Administrative
				and oversight costsThe Office of Personnel Management shall pay
				for costs relating to administrative and oversight activities conducted under
				subsection (d) from appropriations made available to the Office of Personnel
				Management.
							(g)ReportsThe
				Director shall submit annual reports to Congress and agencies on Federal
				Executive Board program outcomes and budget matters.
						(h)RegulationsThe
				Director shall prescribe regulations necessary to carry out this
				section.
						.
			(b)ReportNot
			 later than 60 days after the date of enactment of this Act, the Director of the
			 Office of Personnel Management shall submit a report to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Oversight and Government Reform of the House of Representatives that
			 includes—
				(1)a
			 description of essential Federal Executive Board functions;
				(2)details of basic
			 staffing requirements for each Federal Executive Board;
				(3)estimates of basic
			 staffing and operating expenses for each Federal Executive Board; and
				(4)a
			 comparison of basic staffing and operating expenses for Federal Executive
			 Boards operating before the date of enactment of this Act and such expenses for
			 Federal Executive Boards after the implementation of this Act.
				(c)Technical and
			 conforming amendmentsThe table of sections for chapter 11 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 1105 the following:
				
					
						1106. Federal Executive
				Boards.
					
					.
			
